Case 2:19-cv-00064-SEH Document 54 Filed 12/04/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
SANDRA FIKANI,
Plaintiff, No. CV 19-64-BU-SEH
VS.
ORDER AND OPINION

UNITED STATES OF AMERICA and
C&W FACILITY SERVICES, INC.,

Defendants.

 

 

On September 18, 2020, C&W Facility Services, Inc. (“C&W”) moved for
summary judgment. A hearing on the motion was held on December 4, 2020.
FACTS
On September 24, 2016, Plaintiff Sandra Fikani (“Plaintiff”) fell at the
United States Post Office in Belgrade, Montana.' She submitted a Claim for
Damage, Injury or Death on Standard Form 95 to the United States Postal Service

on September 17, 2018.” USPS denied the claim.’ Suit was filed on December 16,

 

' See Doc. 46 at 1.
2 See Doc. 46 at 3.

3 See Doc. 46 at 4.
Case 2:19-cv-00064-SEH Document 54 Filed 12/04/20 Page 2 of 4

2019.‘ Plaintiff determined later that C&W Facility Services, Inc. (“C&W”) might
potentially be liable for the claimed injuries.” An amended complaint naming both
the United States and C&W as Defendants was filed on May 8, 2020.°
STANDARD OF REVIEW
A motion for summary judgment may be granted if the moving party “shows
that there is no genuine issue as to any material fact and the movant is entitled to
judgment as a matter of law.”’ “The moving party initially bears the burden of

8 Tf the moving party

proving the absence of a genuine issue of material fact.
establishes a lack of genuine issues of material fact, the burden shifts to the non-
moving party to demonstrate that a genuine dispute of material fact does exist or
that the moving party is not entitled to judgment as a matter of law.’

DISCUSSION

Plaintiff's Amended Complaint asserts diversity jurisdiction over her claim

 

* See Doc. 1.

> See Doc. 46 at 4.

° See Doc. 17.

7 Fed. R. Civ. P. 56(a).

8 Inre Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986)).

* See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).

J
Case 2:19-cv-00064-SEH Document 54 Filed 12/04/20 Page 3 of 4

against C& W.'° Montana Code Annotated (“MCA”) § 27-2-204(1) establishes a
three year statute of limitations to claims of negligence which begins to run when
the injury occurs." In this case, the cause of the injury was apparent on September
24, 2016, the day the event occurred.'” Plaintiff was taken to the hospital and
diagnosed with a broken femur that same day.!? The injury and knowledge of the
cause of the injury were both known on September 24, 2016. Unless tolled, the
three year period of limitation expired on September 24, 2019."

Neither Montana precedent nor the cases relied upon by Plaintiff justify
tolling of the statute beyond three years from the date of injury.'° The Montana
Supreme Court has refused to extend the “discovery doctrine” to apply, as Plaintiff
asserts, to discovery of legal rights.’® No affirmative actions to fraudulently

conceal Plaintiff's cause of action and that might toll the statute are claimed to

 

' See Doc. 17 at 2-3.
'' Bosch v. Town Pump, Inc., 102 P.3d 32, 33 (Mont. 2004).

2 See Gregory v. Union Pacific R. Co., 673 F. Supp. 1544, 1546 (D. Nevada 1987); see
also Broughton v. United States, 2010 WL 11534491 (S.D. Georgia, Savannah Division 2010).

3 See Doc. 17 at 4.
'4 See Bosch, 102 P.3d at 33-34.

'S See Doc. 45 at 4; see also Gomez v. State, 1999 MT 67, § 10; Kaeding v. W.R. Grace,
1998 MT 160, 9 17; Nelson v. Nelson, 50 P.3d 139, 143 (Mont. 2002).

'© Bennet v. Dow Chemical, 713 P.2d 992, 995 (Mont. 1986).

3.
Case 2:19-cv-00064-SEH Document 54 Filed 12/04/20 Page 4 of 4

exist.

No party asserts other than that Plaintiff fell, was injured, required medical
attention, and received medical attention for the injuries on September 24, 2016.
No basis in law or in fact exists to toll the statute of limitations.

CONCLUSION

Plaintiff's claims against C& W accrued on September 24, 2016. The statute
of limitations for the claim expired on September 24, 2019. She did not file her
original Complaint until December 16, 2019. C&W was not named as a Defendant
until May 8, 2020. C&W is entitled to judgment of dismissal as a matter of law.

ORDERED:

1. | C&W’s Motion for Summary Judgment'’ is GRANTED.

2 All claims against C&W are DISMISSED.

3; The caption shall be updated to reflect dismissal of C&W.

DATED this yf day of December, 2020.

SAM E. HADDON
United States District Judge

 

 

'7 See Doc. 26.
